     Case 2:20-cv-00599-WBS-KJN Document 16 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY CHARLES WREN,                             No. 2: 20-cv-0599 WBS KJN P
12                       Petitioner,
13           v.                                         ORDER
14    WARDEN OF AVENAL STATE
      PRISON,
15
                         Respondent.
16

17

18          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas
19   corpus pursuant to 28 U.S.C.§ 2254. In the instant petition, petitioner challenges his 2008 Placer
20   County drunk driving conviction. Petitioner is proceeding with another habeas corpus petition in
21   this court challenging the same conviction, case 2:19-cv-251 WBS KJN P.
22          “[W]hen a pro se petitioner files a new petition in the district court while an earlier-filed
23   petition is still pending, the district court must construe the new petition as a motion to amend the
24   pending petition rather than as an unauthorized second or successive petition.” Goodrum v.
25   Busby, 824 F.3d 1188, 1192 (9th Cir. 2016) (final emphasis added) (citing Woods v. Carey, 525
26   F.3d 886, 887–90 (9th Cir. 2008)).
27   ////
28
                                                        1
     Case 2:20-cv-00599-WBS-KJN Document 16 Filed 04/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to file the

 2   petition filed in the instant action (ECF No. 1) as an amended petition in case 19-cv-251; the

 3   Clerk of the Court shall then close the instant action.

 4   Dated: April 28, 2020

 5

 6

 7

 8

 9
     Wre599.ord
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
